DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a one-way valve for use in a wellbore. The one-way valve includes a housing having a longitudinal axis defining a flow bore. A valve seat is arranged in the housing along the flow bore. A flapper member is pivotally supported in the housing between a closed position and an open position. The flapper member also includes a central portion that is aligned with the longitudinal axis in the closed portion and a passage extending through the flapper member. An equalizing cartridge is arranged in the passage. The equalizing cartridge includes an equalizing housing and an equalizing plunger including an activation end provided at the first side of the flapper member. The novel feature is the equalizing plunger including a central passage that selectively establishes a flow path through the flapper member; and a biasing member arranged in the equalizing housing about the equalizing plunger, the biasing member being arranged radially outwardly of the central passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676